


Exhibit 10.10

 

EMPLOYMENT AGREEMENT

 

AGREEMENT, made and entered into by and between Adelphia Communications
Corporation, a Delaware corporation (together with its successors and assigns
permitted under this Agreement, the “Company”), and Brad Sonnenberg (the
“Executive”) as of July 21, 2003.  The Company and the Executive are sometimes
each individually referred to in this Agreement as a “Party” and are sometimes
collectively referred to herein as the Parties.

 

WHEREAS, the Company wishes to employ the Executive as Executive Vice President,
General Counsel and Secretary of the Company, and the Executive desires to be so
employed by the Company in accordance with the terms and conditions of this
Agreement (“Agreement”).

 

NOW, THEREFORE, in consideration of the promises and mutual covenants contained
herein and for other good and valuable consideration, the receipt of which is
mutually acknowledged, the Company and the Executive agree as follows:

 

1.                                       Definitions.

 

(a)                                  “Affiliates” shall mean with respect to the
Company, (i) any entity that directly or indirectly, through one or more
intermediaries, controls, or is controlled by, or is under common control with
the Company or (ii) any entity in which the Company owns an equity interest,
either directly or indirectly.

 

(b)                                 “Base Salary” shall have the meaning set
forth in Section 4 of this Agreement.

 

(c)                                  “Board” shall mean the Board of Directors
of the Company.

 

(d)                                 “Cause” shall mean:

 

(i)                                     the Executive is indicted for, pleads
nolo contendere to, or is convicted of a felony, or other crime involving theft,
fraud, dishonesty or moral turpitude; or

 

(ii)                                  the Executive engages in willful
misconduct that results in any material harm to the Company; or

 

(iii)                               the Executive commits any material breach of
the Company’s Code of Ethics; or

 

--------------------------------------------------------------------------------


 

(iv)                              Executive’s repeated failure to carry out the
lawful duties of his position despite specific instruction to do so;

 

(v)                                 a breach by the Executive of any of the
representations and warranties set forth in Section 14(b) of this Agreement; or

 

(vi)                              the Executive breaches any other material term
of this Agreement which breach has not been cured by the Executive within 20
days following written notice delivered by the Company in accordance with the
provisions of Section 22 of this Agreement.

 

(e)                                  “Code of Ethics” shall mean the Code of
Business Conduct and Ethics adopted by the Board which is in effect at the
applicable period of time, provided that a copy of such Code of Ethics has been
delivered to the Executive prior to such applicable period of time.

 

(f)                                    “Committee” shall mean the Compensation
Committee of the Board or any other committee of the Board performing similar
functions.

 

(g)                                 “Disability” shall mean the Executive’s
inability to substantially perform his duties and responsibilities under this
Agreement by reason of any physical or mental impairment that would entitle
Executive to long-term disability benefits under the Company’s long-term
disability plan then in place.

 

(h)                                 “Effective Date” shall mean the date on
which the Executive first commences employment with the Company.

 

(i)                                     “Good Reason” shall mean any of the
following events, if such events occur without Executive’s express consent:

 

(i)                                     there is a material reduction in
Executive’s Base Salary or target Incentive Bonus;

 

(ii)                                  Executive is demoted or removed from the
position of Executive Vice President, General Counsel and Secretary;

 

(iii)                               Executive is relocated by the Company to a
principal place of employment that is more then 50 miles from 5619 DTC Pkwy,
Greenwood Village, CO; or

 

(iv)                              there is any other material breach of this
Employment Agreement which is not cured by the Company within 30 days following
written notice delivered by the Executive in accordance with the provisions of
Section 22 of this Agreement.

 

(j)                                     “Term” shall mean the period commencing
on the Effective Date and ending on the date Executive’s employment is
terminated, in accordance with the provisions of Section 9 of this Agreement.

 

2

--------------------------------------------------------------------------------


 

(k)                                  Use of the terms “He, his, she, her” are
intended for convenience only and are deemed to be gender neutral.

 

2.                                       Employment.  The Company hereby employs
the Executive, and the Executive hereby accepts such terms of employment, on the
terms and conditions set forth herein.  The Executive’s principal place of
employment shall be the Company’s executive offices located at 5619 DTC Pkwy,
Greenwood Village, Colorado, though Executive acknowledges that he may be
required to travel from time to time for business reasons.

 

3.                                       Position, Duties and Responsibilities.

 

(a)                                  During the Term, the Executive shall serve
as Executive Vice President, General Counsel and Secretary of the Company, with
such duties and responsibilities as are customarily incident to his position. 
The Executive shall perform such duties and carry out such responsibilities as
may be determined from time to time by the Chief Executive Officer or the
President and Chief Operating Officer.  The Executive shall devote all of his
business time, attention and skill to the performance of such duties and
responsibilities, and shall use his best efforts to promote the interests of the
Company and its Affiliates.

 

(b)                                 The Executive shall not be precluded from
(i) serving on the boards of directors other companies that do not compete with
the Company, trade associations and/or charitable organizations, subject to the
reasonable approval of the Chief Executive Officer, (ii) engaging in charitable
activities and community affairs, and (iii) managing his personal investments
and affairs, provided that such activities do not materially interfere with the
proper performance of his duties and responsibilities to the Company. 
Notwithstanding the foregoing, the Executive shall not engage in any business
activity which is in violation of the Code of Ethics.

 

4.                                       Base Salary.  During the Term, the
Executive shall be paid an annualized salary of $260,000, subject to periodic
review, which amount may be increased but not decreased (the “Base Salary”).

 

5.                                       Annual Bonuses.  The Executive shall be
eligible for an annual performance-based cash bonus (“Incentive Bonus”) which
shall be determined by and paid based upon minimum, target and maximum
performance goals to be set by the Compensation Committee, which shall include
such criteria as the Compensation Committee shall deem appropriate.  The
Executive’s target Incentive Bonus for any year shall be 60 percent of
Executive’s Base Salary.  The Incentive Bonus shall be prorated for less than a
full year of employment to the extent set forth in this Agreement.  The
Incentive Bonus shall be paid following the end of each fiscal year in
accordance with Company policy as in effect from time to time.

 

6.                                       Performance Retention Plan.  The
Executive shall be eligible to participate in the Company’s Performance
Retention Plan (the “PRP”).  The initial terms of the Executive’s participation
include a grant of 200 percent of the base salary indicated in paragraph 4. 
Grants under the PRP will be administered in accordance with the terms of the
Plan, including proration of the grant for the first employment year.

 

3

--------------------------------------------------------------------------------


 

7.                                       Other Employee Benefit Programs.

 

(a)                                  During the Term, the Executive shall be
entitled to participate in all employee pension and welfare benefit plans and
programs made available to the Company’s senior-level executives or to its
employees generally, as such plans or programs may be in effect from time to
time, including, without limitation, pension, profit sharing, savings and other
retirement plans or programs, medical, dental, hospitalization, short-term and
long-term disability and life insurance plans, accidental death and
dismemberment protection, travel accident insurance, and any other pension or
retirement plans or programs and any other employee welfare benefit plans or
programs that may be sponsored by the Company from time to time, including any
plans that supplement the above-listed types of plans or programs, whether
funded or unfunded, but excluding any plans providing for severance.

 

(b)                                 The Executive shall be entitled to 4 weeks
paid vacation per year to be taken in accordance with the Company vacation
policy.

 

8.                                       Reimbursement of Business and Other
Expenses; Perquisites.

 

(a)                                  The Executive is authorized to incur
reasonable expenses in carrying out his duties and responsibilities under this
Agreement in accordance with Company policy including, but not limited to,
expenses for travel and entertainment.  The Company shall promptly reimburse
Executive for all business expenses incurred in connection with carrying out the
business of the Company, provided the Executive shall account for and
substantiate all such expenses in accordance with the Company’s policies for its
senior executives.

 

(b)                                 During the Term, the Executive shall be
entitled to participate in all of the Company’s executive fringe benefits in
accordance with the terms and conditions of such arrangements as are in effect
from time to time for the Company’s senior-level executives.

 

9.                                       Termination of Employment. 
Notwithstanding any other provision of this Agreement, the Executive’s
employment shall be terminated upon the first occurrence of any event set forth
below.  All rights and obligations of the parties shall terminate as of the
effective date of such termination except as expressly set forth in this
Agreement.

 

(a)                                  Death or Disability.  The Executive’s
employment shall terminate automatically upon the Executive’s death or
Disability during the Term.  The effective date of termination shall be the date
of Executive’s death or Disability, as the case may be.  In the event of the
Executive’s death or Disability, the Executive (or his estate) shall be entitled
to the following:

 

(i)                                     accrued and unpaid Base Salary through
the date of death or Disability;

 

(ii)                                  any accrued and unpaid Incentive Bonus,
for the calendar year prior to the death or Disability and any other accrued and
unpaid amounts earned by Executive prior to the date of his death or Disability;

 

4

--------------------------------------------------------------------------------


 

(iii)                               a prorata portion of the annual Incentive
Bonus for the year in which Executive’s death or Disability occurs.  For this
purpose, the Incentive Bonus for the year in which Executive’s death or
Disability occurs shall be calculated at year end following such death or
Disability, based upon the actual achievement of the performance goals in effect
for such year.  The amount of the Incentive Bonus Executive would otherwise be
entitled to for such year shall then be multiplied by a fraction, the numerator
of which shall be the number of days in the calendar year which have elapsed as
of the date of Executive’s death or Disability and the denominator of which is
365; and

 

(iv)                              all vested benefits accrued under any benefit
plans, programs or arrangements in which the Executive participated during the
Term, and an amount equal to such reasonable and necessary business expenses
incurred by the Executive prior to the effective date of the termination which
had not previously been reimbursed pursuant to Section 8.

 

(b)                                 Termination for Cause or Termination by
Executive Without Good Reason.  The Executive may terminate his employment
voluntarily without Good Reason upon sixty (60) days’ prior written notice to
the Company.  In such event, the effective date of termination shall be the
sixtieth day following the date such notice is given.  The effective date of any
termination of Executive’s employment for Cause shall be determined in
accordance with the provisions of Section 1(d) and Section 22 of this
Agreement.  In the event Executive is terminated for Cause, or he terminates his
employment voluntarily without Good Reason, he shall be entitled to:

 

(i)                                     accrued, unpaid Base Salary through the
effective termination date; and

 

(ii)                                  all vested benefits accrued under any
benefit plans, programs or arrangements in which the Executive participated
during the Term; and an amount equal to such reasonable and necessary business
expenses incurred by the Executive prior to the effective date of the
termination which had not previously been reimbursed pursuant to Section 8.

 

(c)                                  Other Termination of Employment by the
Company or by Executive for Good Reason.  In the event the Executive’s
employment is terminated (x) by the Company other than for death, Disability or
Cause or (y) by the Executive for Good Reason, the Executive shall be entitled
to receive the following payments and benefits:

 

(i)                                     accrued and unpaid Base Salary through
the termination date;

 

(ii)                                  any accrued and unpaid Incentive Bonus for
the calendar year prior to the date of termination and any other accrued and
unpaid amounts earned by Executive prior to the effective date of such
termination;

 

(iii)                               a pro rata portion of the Incentive Bonus
which would have been earned by the Executive in accordance with the Incentive
Bonus Plan for the year in which the termination occurs.  For this purpose, the
Incentive Bonus for the year in which the termination occurs shall be calculated
at year end, based upon the actual achievement of the performance goals

 

5

--------------------------------------------------------------------------------


 

in effect for such year.  The amount of the Incentive Bonus Executive would
otherwise be entitled to shall be multiplied by a fraction, the numerator of
which shall be the number of days in the calendar year which have elapsed as of
the date of the termination and the denominator of which is 365;

 

(iv)                              all vested benefits accrued under any benefit
plans, programs or arrangements in which the Executive participated during the
Term, and an amount equal to such reasonable and necessary business expenses
incurred by the Executive prior to the effective date of the termination which
had not previously been reimbursed pursuant to Section 8; and

 

(v)                                 continued payment of an amount equal to the
Base Salary for a period of two years; and

 

(vi)                              payment of COBRA premiums equal to any
Company-paid health insurance premiums for a period of one year.

 

(d)                                 PRP.  The Executive’s right to payments, if
any, under the PRP upon termination of employment shall be governed by the terms
of the PRP.

 

(e)                                  Release.  The Company may require the
Executive to execute a general release in favor of the Company and its
affiliates as a condition to the payment of any amounts described in this
Section 9.

 

10.                                 Restrictive Covenants.

 

(a)                                  The Executive agrees that any right to
receive any further payments or benefits hereunder will cease if the Executive
breaches any of the provisions of Section 10(b) through 10(d) below.

 

(b)                                 Noncompetition; Nonsolicitation. By and in
consideration of the substantial compensation and benefits to be provided by the
Company hereunder, and further in consideration of the Executive’s exposure to
the proprietary information of the Company, the Executive agrees that he shall
not, during the Term and for at least 12 months following termination of
employment for any reason, without the express prior written approval of the
Company, (i) directly or indirectly perform services for, as an employee,
consultant or otherwise, any digital broadcast service provider which competes
with the Company in the principal geographic locations where the Company is then
doing business, (ii) directly or indirectly, in one or a series of transactions,
recruit, solicit or otherwise induce or influence any proprietor, partner,
stockholder, lender, director, officer, employee, sales agent, joint venturer,
investor, lessor, supplier, customer, agent, representative or any other person
which has a business relationship with the Company, or had a business
relationship with the Company within the 12 month period preceding the date of
the incident in question, to discontinue, reduce or modify such employment,
agency or business relationship with the Company, or (iii) employ or seek to
employ, or cause any other person to employ or seek to employ, any person or
agent who is then (or was at any time within six months prior to the date of
Executive’s termination of employment) employed or retained by the Company.

 

6

--------------------------------------------------------------------------------


 

(c)                                  Confidential Information. During the Term
and at all times thereafter, the Executive agrees that he will not divulge to
anyone (other than the Company or any persons employed or designated by the
Company or the Executive’s financial or legal advisors) any knowledge or
information of a confidential nature relating to the business of the Company or
any of its Affiliates (unless ascertainable from public or published information
or trade sources), as well as any information of a confidential nature obtained
from customers, clients or other third parties, including, without limitation,
all types of trade secrets and confidential commercial information, and the
Executive further agrees not to disclose, publish or make use of any such
knowledge or information without the prior written consent of the Company;
provided, however, that the Executive may disclose any such information if
required by a court order or other similar request.

 

(d)                                 Cooperation.  The Executive agrees to
cooperate with the Company, during the Term and at all times thereafter, by
being reasonably available to testify on behalf of the Company or any Affiliate
in any action, suit, or proceeding, whether civil, criminal, administrative, or
investigative, and to assist the Company, or any Affiliate, in any such action,
suit or proceeding, by providing information and meeting and consulting at
mutually agreeable times and places with the Board or its representatives or
counsel, or representatives or counsel to the Company, or any Affiliate, as
reasonably requested.  The Company agrees to reimburse the Executive for all
expenses actually incurred by the Executive in connection with his provision of
testimony or assistance.

 

(e)                                  The Executive agrees that any breach of the
terms of this Section 10 would result in irreparable injury and damage to the
Company for which the Company would have no adequate remedy at law; the
Executive therefore also agrees that in the event of said breach or any
reasonable threat of breach, the Company shall be entitled to an immediate
injunction and restraining order from any court of competent jurisdiction to
prevent such breach and/or threatened breach and/or continued breach by the
Executive and/or any and all persons and/or entities acting for and/or with the
Executive.  The terms of this paragraph shall not prevent the Company from
pursuing any other available remedies for any breach or threatened breach
hereof, including, but not limited to, remedies available under this Agreement
and the recovery of damages.

 

(f)                                    The provisions of this Section 10 shall
survive any termination of this Agreement and the Term, and the existence of any
claim or cause of action by the Executive against the Company, whether
predicated on this Agreement or otherwise, shall not constitute a defense to the
enforcement by the Company of the covenants and agreements of this Section.

 

11.                                 Assignability; Binding Nature.  This
Agreement shall be binding upon and inure to the benefit of the Parties and
their respective successors, heirs (in the case of the Executive) and assigns.
No rights or obligations of the Company under this Agreement may be assigned or
transferred by the Company except that such rights or obligations may be
assigned or transferred pursuant to a merger or consolidation in which the
Company is not the continuing entity, or the sale or liquidation of all or
substantially all of the assets of the Company, provided that the assignee or
transferee is the successor to all or substantially all of the business and
assets of the Company and such assignee or transferee assumes the liabilities,
obligations and duties of the Company, as contained in this Agreement, either
contractually or as a matter of law.  The Company further agrees that, in the
event of a sale or reorganization transaction as described in the preceding
sentence, it shall take whatever action it legally can in order to cause such
assignee or transferee to

 

7

--------------------------------------------------------------------------------


 

expressly assume the liabilities, obligations and duties of the Company
hereunder.  No rights or obligations of the Executive under this Agreement may
be assigned or transferred by the Executive other than his rights to payments
hereunder, which may be transferred only by will or operation of law.

 

12.                                 Intangible Property.  The Executive will not
at any time during or after the Term have or claim any right, title or interest
in any trade name, trademark, or copyright belonging to or used by the Company
and shall not have or claim any right, title or interest in any material or
matter of any sort prepared for or used in connection with the advertising,
promotion or business of the Company, whatever the Executive’s involvement with
such matters may have been, and whether procured, produced, prepared, or
published in whole or in part by the Executive, it being the intention of the
Parties that the Executive shall and hereby does, recognize that the Company now
has and shall hereafter have and retain the sole and exclusive rights in any and
all such trade names, trademarks, copyrights (all the Executive’s work in this
regard being a work for hire for the Company under the copyright laws of the
United States), material and matter as described above.

 

13.                                 Insurance.  If the Company desires at any
time or from time to time during the Term to apply in its own name or otherwise
for life, health, accident or other insurance covering the Executive, the
Company may do so and may take out such insurance for any sum which the Company
may deem necessary to protect its interests.  The Executive will have no right,
title or interest in or to such insurance, but will, nevertheless, assist the
Company in procuring and maintaining the same by submitting from time to time to
the usual customary medical, physical, and other examinations and signing such
applications, statements and other instruments as may reasonably be required by
the insurance company or companies issuing such policies.

 

14.                                 Representations.  (a)  The Company
represents and warrants that it is fully authorized and empowered to enter into
this Agreement, and the performance of the Company’s obligations under this
Agreement will not violate any agreement between it and any other person, firm
or organization.

 

(b)  The Executive represents and warrants that he is duly authorized to enter
into this Agreement.  The Executive represents and warrants that he has not
made, and will not make, except with the prior written approval of the Chief
Executive Officer, any contractual or other commitments that may be reasonably
expected to conflict with or prevent his performance in any material respect of
any portion of this Agreement or conflict with the full enjoyment in any
material respect by the Company of the rights herein granted.  Without limiting
the generality of the foregoing, the Executive represents that he is not subject
to any noncompetition, confidentiality or similar agreement with any prior
employer which would conflict with the performance of his duties as contemplated
by this Agreement.

 

15.                                 Entire Agreement.  This Agreement contains
the entire understanding and agreement between the Parties concerning the
subject matter hereof.  This Agreement supersedes all prior agreements,
understandings, discussions, negotiations and undertakings, whether written or
oral, between the Parties with respect thereto, which shall remain in force and
effect in accordance with its terms.

 

8

--------------------------------------------------------------------------------


 

16.                                 Amendment or Waiver.  No provision in this
Agreement may be amended unless such amendment is agreed to in writing and
signed by the Executive and an authorized officer or director of the Company. 
No waiver by either Party of any breach by the other Party of any condition or
provision contained in this Agreement to be performed by such other Party shall
be deemed a waiver of a similar or dissimilar condition or provision at the same
or any prior or subsequent time.  Any waiver must be in writing and signed by
the Executive or an authorized officer or director of the Company, as the case
may be.

 

17.                                 Severability.  In the event that any
provision or portion of this Agreement shall be determined to be invalid or
unenforceable for any reason, in whole or in part, the remaining provisions of
this Agreement shall be unaffected thereby and shall remain in full force and
effect to the fullest extent permitted by law.

 

18.                                 Survival.  The respective rights and
obligations of the Parties hereunder shall survive any termination of the
Executive’s employment to the extent necessary to the intended preservation of
such rights and obligations.

 

19.                                 No Mitigation.  Without limiting any other
provision hereof and except as expressly set forth herein, the Company agrees
that any income and other employment benefits received by the Executive from any
and all sources other than the Company before, during or after the Term shall in
no way reduce or otherwise affect the Company’s obligation to make payments and
afford benefits hereunder.

 

20.                                 Governing Law/Jurisdiction.

 

THIS AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF
THE STATE OF COLORADO APPLICABLE TO CONTRACTS MADE AND TO BE PERFORMED ENTIRELY
WITHIN SUCH STATE, WITHOUT REGARD TO ITS CONFLICT OF LAWS RULES TO THE EXTENT
SUCH LAWS ARE NOT PREEMPTED BY FEDERAL BANKRUPTCY LAW.

 

The parties hereby (i) submit to the exclusive jurisdiction of the courts of the
State of Colorado and the U.S. federal courts sitting in Colorado, provided that
until the consummation of the Plan, the United States Bankruptcy Court for the
Southern District of New York (“Bankruptcy Court”) shall have exclusive
jurisdiction for any action or proceeding relating to this Agreement,
(ii) consent that any such action or proceeding may be brought in any such
venue, (iii) waive any objection that any such action or proceeding, if brought
in any such venue, was brought in any inconvenient forum and agree not to claim
the same, (iv) agree that any judgment in any such action or proceeding may be
enforced in other jurisdictions, (v) consent to service of process at the
address set forth in Section 22 hereof, and (vi) to the extent applicable, waive
their respective rights to a jury trial of any claim or cause of action based on
or arising out of this agreement or any dealings between them relating to the
subject matter of this agreement.

 

21.                                 Withholding.  All amounts required to be
paid by the Company shall be subject to reduction in order to comply with
applicable Federal, state and local tax withholding

 

9

--------------------------------------------------------------------------------


 

requirements, except as expressly provided herein.  All amounts shall also be
subject to reduction for such additional amounts as may be agreed to by
Executive (i.e., payment of the employee portion of any insurance premiums).

 

22.                                 Notices.  Any notice given to a Party shall
be in writing and shall be deemed to have been given when (a) delivered by hand
(with written confirmation of receipt), (b) sent by telecopier (with written
confirmation of receipt), provided that a copy is also mailed by registered or
certified mail, return receipt requested, or (c) when received by the addressee,
if sent by a nationally recognized overnight delivery service (receipt
requested), in each case to the appropriate address and telecopier numbers set
forth below (or to such other addresses and telecopier numbers as Party may
designate by notice to the other Party):

 

If to the Company:

 

Adelphia Communications Corporation

 

 

5619 DTC Parkway

 

 

Greenwood Village, CO 80111

 

 

Attention: SVP-Human Resources

 

 

 

If to the Executive:

 

Brad Sonnenberg

 

 

3329 East Bayaur Avenue

 

 

Apartment 1403

 

 

Denver, CO  80209

 

 

 

With a copy to:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

In addition, any notice of termination by the Company for Cause, or by the
Executive for Good Reason (a “Notice of Termination”) shall be set forth in a
writing delivered in the manner set forth in this Section 22 which (i) indicates
the specific termination provision in this Agreement, (ii) to the extent
applicable, sets forth in reasonable detail the facts and circumstances claimed
to provide a basis for termination of the Executive’s employment under the
provision so indicated and (iii) if the effective date of termination is other
than the date of receipt of such notice, specifies the termination date (which
date shall be not more than thirty days after the giving of such notice).  The
failure by the Executive or the Company to set forth in the Notice of
Termination any fact or circumstance which contributes to a showing of Good
Reason or Cause shall not waive any right of the Executive or the Company,
respectively, hereunder or preclude the Executive or the Company, respectively,
from asserting such fact or circumstance in enforcing the Executive’s or the
Company’s rights hereunder.

 

23.                                 Headings.  The headings of the sections
contained in this Agreement are for convenience only and shall not be deemed to
control or affect the meaning or construction of any provision of this
Agreement.

 

10

--------------------------------------------------------------------------------


 

24.                                 Counterparts.  This Agreement may be
executed in two or more counterparts, each of which shall be deemed an original,
but all of which together shall constitute one and the same instrument.

 

11

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the undersigned have executed this Agreement as of the
Effective Date.

 

 

 

ADELPHIA COMMUNICATIONS CORPORATION

 

 

 

 

 

 

 

 

By:

   /s/ David Brunick

 

 

 

 

Name: David Brunick

 

 

 

Title: Senior Vice President – Human Resources

 

 

 

 

 

 

 

 

   /s/ Brad M. Sonnenberg

 

 

 

Brad Sonnenberg

 

12

--------------------------------------------------------------------------------
